DETAILED ACTION

Claims 1-22 are canceled.  Claim 23 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a continuation of U.S. Patent Application No. 16/710,091, filed December 11, 2019, now abandoned.
The earliest priority claimed in this application is from U.S. Provisional Application No. 60/765,250, filed on February 3, 2006. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yakatan et al. WO 2004/006930 A1.
Claim 23 of the instant application claims a method of treating agitation in a subject with dementia comprising administering 30 mg/day of dextromethorphan in combination with 15 mg/day of quinidine.  Claim 23 is being interpreted as treating agitation in a subject with dementia wherein dementia includes Alzheimer’s disease (see paragraphs [0002]-[0003] of the instant specification. 
Yakatan et al. teaches compositions comprising dextromethorphan and quinidine for the treatment of neurological disorders (see abstract and title).  Yakatan et al. teaches a method of treating a neurodegenerative disease or condition comprising administering dextromethorphan in combination with quinidine, wherein an amount of dextromethorphan administered includes from about 20 mg/day to about 200 mg/day and wherein an amount of quinidine administered includes from about 10 mg/day to less than about 50 mg/day (page 2).  Yakatan et al. specifically teaches that the neurodegenerative disease or condition is selected from the group consisting of amyotrophic lateral sclerosis, multiple sclerosis, Parkinson’s disease, and Alzheimer’s disease (page 2).  Yakatan et al. further specifically teaches treating patients having neurodegenerative diseases selected from the group consisting of ALS, multiple sclerosis, Parkinson's disease and Alzheimer's disease (page 4).  Claims 4 and 5 of Yakatan et al. claim a method for treating a neurodegenerative disease or condition selected from the group consisting of amyotrophic lateral sclerosis, multiple sclerosis, Parkinson’s disease and Alzheimer’s disease comprising administering from about 20 mg/day to about 200 mg/day dextromethorphan in combination with from 10 mg/day to less than 50 mg/day quinidine.
Yakatan et al. teaches in general, the total daily dose for dextromethorphan is about 10 mg or less up to about 200 mg or more in combination with about 1 mg or less up to about 150 mg or more of quinidine (page 19).  Suitable dosages include 15 mg of quinidine and 30 mg of dextromethorphan (page 19).   
Thus Yakatan et al. specifically teaches and claims treating neurodegenerative diseases and specifically Alzheimer’s disease comprising the administration of dextromethorphan in combination with quinidine.  
With respect to the amounts as claimed, 30 mg/day of dextromethorphan in combination with 15 mg/day of quinidine, Yakatan teaches an amount of dextromethorphan administered includes from about 20 mg/day to about 200 mg/day and an amount of quinidine administered includes from about 10 mg/day to less than about 50 mg/day.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Thus Yakatan et al. teaches treating dementia which is Alzheimer’s disease comprising the administration of a combination of dextromethorphan and quinidine.  
Yakatan et al. does not specifically teach treating the symptom of agitation.
However, Yakatan et al. teaches treating dementia comprising the administration of the same compounds as claimed, and therefore the treatment of the same symptoms as claimed are also rendered obvious since the method of Yakatan et al. will necessarily treat the same symptoms of Alzheimer’s disease as claimed which is agitation since administering the same combination of drugs to the same patient population will necessarily result in the same effects and the treatment of the same symptoms.  Thus the treatment of dementia including symptoms of dementia such as agitation comprising the administration of dextromethorphan and quinidine is rendered obvious in view of the cited prior art teachings.
Thus claim 23 of the instant application is rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-22 are canceled.  Claim 23 is rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM